Citation Nr: 1026885	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
degenerative joint disease.  

2.  Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, M.H.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel
INTRODUCTION

The Veteran had active duty service from August 1980 to August 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for  lumbar 
strain and bilateral knee degenerative joint disease.  

The Veteran testified at a hearing before the undersigned acting 
Veterans Law Judge in September 2008.  A transcript of the 
hearing is of record.  

This case was initially before the Board in April 2009, and the 
Board issued a denial of the benefit sought.  A Joint Motion to 
Vacate was filed with the United States Court of Appeals for 
Veterans Claims (Court) in April 2009.  The Joint Motion asked 
the Court to vacate and remand the Board's decision.  The Court 
granted the motion in December 2009 and the case has been 
returned to the Board.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the Veteran's bilateral 
knee degenerative joint disease and active military service is 
not of record, nor did it manifest to a compensable degree within 
a year after service. 

2.  Competent evidence of a nexus between the Veteran's lumbar 
strain and active military service is not of record, nor did it 
manifest to a compensable degree within a year after service. 


CONCLUSIONS OF LAW

1.  Bilateral knee degenerative joint disease was not incurred in 
or aggravated by active military service, nor may in-service 
incurrence be presumed.   38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).

2.  Lumbar strain was not incurred in or aggravated by active 
military service, nor may in-service incurrence be presumed.  38 
U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for certain diseases, to 
include arthritis, when they are manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

II.  Analysis 

Bilateral Knee Degenerative Joint Disease 

The Veteran seeks service connection for bilateral knee 
degenerative joint disease.  The Veteran contends that he injured 
his knees during service by jumping off roofs during his work as 
an electrician.

The service treatment records  show that on entrance into service 
in 1980, his entrance examination was negative for any knee 
disabilities.  There were no complaints of knee pain throughout 
service and the Veteran's separation examination in 1982 showed 
no complaints or diagnoses of knee problems.  

Post service, the VA treatment records show the first complaints 
of knee pain in  2003, when the Veteran reported difficulty in 
the past with painful knees.  

March 2006 treatment VA records show that the Veteran underwent 
bilateral total knee arthroplasty and that he reported that he 
was in an accident in 1969, prior to service, and after that 
began having pain in both knees.

An August 2006 right knee Magnetic Resonance Imaging (MRI) found 
moderate to severe tricompartmental osteoarthritis with no 
meniscal or ligament tear.

A May 2007 private orthopedic treatment note indicates that the 
Veteran stated he has suffered from bilateral knee pain since 
1982.  The Veteran reported that while he was in the military he 
jumped off roofs frequently and believed he had an overuse injury 
that was incurred in January 1981.  Physical examination revealed 
severe patellofemoral crepitus in both knees.  An assessment of 
severe bilateral knee arthrosis was made.  The private 
orthopedist noted that the Veteran required total knee 
arthroplasty due to the severity of his condition in a June 2007 
treatment note.  The examiner did not render an opinion as to the 
etiology of the current knee disability.

At his September 2008 Travel Board hearing, the Veteran testified 
that he injured his knees during service by jumping off 
buildings.  He testified that he did not report the pain in his 
knees because he did not wish to be deemed a wimp.  

Not only were his service treatment records negative for reports 
of knee pain, he did not receive treatment for his bilateral knee 
condition until approximately 2003, over 20 years after his 
separation from service.  As his knee disability did not manifest 
to a compensable degree within a year of his separation from 
service, the presumptive regulations are not for application.  In 
addition, no medical professional has linked the Veteran's 
current bilateral knee degenerative joint disease to an in-
service disease or injury. 

	In addition to the absence of documented post-service 
symptomatology related to a bilateral knee disability for many 
years, the Board must consider lay testimony concerning 
continuity of symptoms after service.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he has provided 
inconsistent statements regarding his bilateral knee disability.  
In 2006, he reported knee pain beginning in 1969, after an 
accident.  In 2007, he reported that his knee pain began in 
service.  The Veteran also testified at his 2008 travel Board 
hearing that he took a week of leave while stationed in Korea due 
to his knee pain.  However, there is no record in the claims 
folder to support this contention.  While the Veteran has 
explained the absence of knee complaints during service as due to 
his fear of being negatively perceived by his fellow solders, 
this does not explain the presence of many other medical 
complaints during service.
	He has not provided a credible history of continued 
symptomatology since active service and he is found to be 
incredible with regard to his testimony.  

	In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service and reported symptoms related 
to bilateral knee degenerative joint disease.  The fact that 
there was no record of any complaint, let alone treatment, 
involving this disability for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding 
that it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection for bilateral knee degenerative joint disease and 
there is no doubt to be otherwise resolved.  As such, the appeal 
is denied.
Lumbar Strain 

The Veteran contends that he is entitled to service connection 
for lumbar strain due to extensive physical labor during service.  
This physical labor included him carrying and breaking open 
cement bags weighing 80 pounds each multiple times a day.

A review of the Veteran's service treatment records shows that 
his May 1980 entrance examination was negative for any back 
abnormalities.  An August 1980 treatment record reflected 
complaints of low back pain that developed after he ate, and an 
assessment of acute muscle spasms was made.  Kidney stones were 
diagnosed in April 1981 following the Veteran's complaints of 
back pain.  He again complained of low back pain, nausea and 
dizziness in June 1981.  The Veteran's July 1982 discharge 
examination was negative for any relevant abnormalities, and he 
denied suffering from recurrent back pain in his July 1982 Report 
of Medical History.

Post service, an impression of moderate to severe lumbar 
degenerative joint disease and lumbar degenerative disc disease 
with nerve root impingement at three levels was made in a May 
2005 VA treatment note.

A July 2005 VA neurosurgery consultation note indicated that the 
Veteran had been experiencing neck and lower back pain since a 
motor vehicle accident that occurred approximately three years 
ago, in 2002.  An assessment of mild degenerative changes 
throughout the cervical and lumbar spine without significant 
canal or foraminal narrowing was made.

A September 2006 VA spinal examination reflects the Veteran's 
reports that his back pain began in service when he was engaging 
in heavy labor in Korea.  He stated that he had experienced 
intermittent back pain "for years" but did not seek any 
treatment due to his lack of insurance.  The examiner noted that 
his gait was "antalgic with limited knee motion."  Physical 
examination revealed slight spinal tenderness on palpation and 
bilateral lumbar muscle spasms.  Following the physical 
examination and a review of the claims folder, a diagnosis of 
severe chronic lumbar strain aggravated by gait dysfunction due 
to severe knee osteoarthritis was made.  The examiner opined that 
the Veteran's lumbar strain was less likely than not related to 
his service and attributed the lumbar strain to his knee 
osteoarthritis and severe gait abnormality which could 
"potentially transform [a] minor back ache into severe lumbar 
pain syndrome as the mechanical forces exerted upon [the] lumbar 
spine are not well tolerated in that situation."  Finally, the 
examiner noted that if the Veteran's knee disability was found to 
have been caused by service then this back disability was "more 
likely than not related to service as well."

The Veteran testified at the September 2008 travel Board hearing 
that his personal daily record for carrying bags of concrete was 
102 bags.  He stated that he had sought treatment for back pain 
while in service and was given Ibuprofen to treat his condition.  
He testified that post service he first attempted to seek 
treatment for his back in 1983, but was initially turned away by 
VA and did not have any other private insurance, and was not seen 
for back treatment until 2003.  The Veteran's witness testified 
that she had known him since 1988 and described his abnormal, 
wobbling gait.

	While the Veteran's service treatment records noted complaints of 
back pain, the pain was generally related to his kidneys and no 
back problems were noted on his separation examination.  
Furthermore, lumbar strain did not manifest to a compensable 
degree within a year of the Veteran's separation from service, 
and therefore the presumptive regulations are not for 
application.  The Veteran did not present for back pain until 
2005, over 20 years after his separation from service.  The fact 
that there was no record of any complaint, let alone treatment, 
involving this disability for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999).  

Furthermore, at the September 2006 VA examination, the examiner 
noted that the Veteran's lumbar strain was related to his 
antalgic gait and not to service.  There is no medical evidence 
linking the Veteran's current lumbar strain to an in-service 
disease or injury.  While it was indicated that the back 
disability could be related to service if it was found that a 
knee disability was the result of service, as discussed above, 
the Board has found that the bilateral knee disability is not 
related to service. 

While the Veteran's witness at the 2008 hearing credibly 
testified that the Veteran  has been suffering from an abnormal 
gait since at least 1988, this testimony does not establish that 
he suffered from a back disability caused by his service.

The Veteran contends that his lumbar strain is related to his 
service, but as a layperson, he lacks the medical or scientific 
expertise that would qualify him to provide a competent opinion 
in this regard.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Veteran has offered contradictory information 
involving his back strain.  He indicated in 2005 that he injured 
his back in 2002 after a motor vehicle accident; however, in 2006 
he attributed his back pain to service.  The Board finds the 
Veteran's statements to be incredible and contradictory.  

Accordingly, the Board must conclude that the preponderance of 
the evidence is against the Veteran's lumbar strain service 
connection claim and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. §5107(b).

III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded. Id. at 486.

The aforementioned notice requirements were satisfied in 
notification letters issued  
in March and June 2006.  

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records, and private medical records.  The Veteran was 
also afforded a VA examination with regard to his claim for back 
strain.  The examination is deemed adequate for rating purposes, 
as the examiner had the opportunity to interview the Veteran and 
review his case file.  

The Board acknowledges that the Veteran was not examined for the 
purpose of addressing his service connection claim for a 
bilateral knee disability; however, given the facts of this case 
a VA examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains competent 
evidence of a current disability or symptoms of a current 
disability, evidence establishing that an event, injury, or 
disease occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence indicating 
that a bilateral knee disability may be associated with service.  
The Board finds that the evidence does not reflect competent 
evidence showing a nexus between service and the Veteran's 
claimed disability.  Thus, the evidence does not warrant the 
conclusion that a remand for an examination and/or opinion is 
necessary to decide the claim of service connection for a 
bilateral knee disability.  See 38 C.F.R. § 3.159(c)(4).  Again, 
the service treatment records provide no basis to grant the 
claim.  

The outcome of the Veteran's claim hinges on what occurred, or 
more precisely what did not occur, during service.  In the 
absence of medical evidence relating a current disability to 
service, a VA examination is not needed.  Because the evidence of 
record is sufficient to make a decision on the claim, VA is not 
required to provide the Veteran with a medical examination absent 
a showing by the Veteran of a causal connection between bilateral 
knee degenerative joint disease and service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  Such is not present in this case.  

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case.  No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral knee degenerative 
joint disease is denied.  

Entitlement to service connection for lumbar strain is denied.


____________________________________________
K.J. ALIBRANDO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


